IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Battersea Ventures, L.P.,               :
                    Appellant           :
                                        :
            v.                          :       No. 1440 C.D. 2019
                                        :
Philadelphia Zoning Board of            :
Adjustment and The City of              :
Philadelphia, UCFP LLC                  :


PER CURIAM                           ORDER


             NOW, January 7, 2021, having considered Appellant’s application for

reconsideration, and Appellee/Intervenor UCFP, LLC’s answer in response thereto,

the application is denied.